Per Curiam :
Although the facts alleged in the petition are in the main-admitted by the answer of the respondent the court will award to the respondent the right to present such oral testimony as he shall be1 advised in relation to the transactions upon which these charges are based, and for that purpose have fixed Tuesday, June twenty-third, at ten o’clock, at the court house of this court for that purpose, when such testimony as the respondent shall offer in relation to the charges will be heard. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Further proceedings fixed for Tuesday, June twenty-third, at ten o’clock.